Exhibit 10.1

 

LOGO [g1403481.jpg]

March 23, 2016

Scott Schorer

 

  Re: Offer Letter Agreement

Dear Scott:

On behalf of GI Dynamics, Inc. (the “Company”) I am pleased to offer you
employment with the Company on the terms and conditions set forth below.

 

1. Start Date; Term. Your employment will commence on March 23, 2016 and will
continue until terminated by either party in accordance with Section 7 (such
period of employment referred to herein as the “Term”).

 

2. Title and Duties. During the Term, you will serve as the Chief Executive
Officer of the Company, reporting to the Board of Directors of the Company (the
“Board”). You will devote your best efforts and full business time, skill and
attention to the performance of your duties, subject to the direction of the
Board. You will perform such executive, managerial, administrative and
professional duties as are normally associated with those positions and
customarily performed by those holding such offices at businesses similar to the
Company. You will be expected to adhere to the written employment policies and
practices of the Company that may be in effect from time to time, except that
when the terms of this Offer Letter conflict with the Company’s written
employment policies or practices, this Offer Letter will control. You will be
expected to comply with the Company’s corporate governance policies and charters
that may be in effect from time to time.

 

3. Base Compensation. You will be paid an annual base salary of four hundred
thousand dollars ($400,000) (the “Base Salary”), less applicable deductions and
withholdings, to be paid each month in accordance with the Company’s payroll
practices as may be in effect from time to time. Your total compensation will be
reviewed by the Compensation Committee of the Board (the “Compensation
Committee”) at least annually, and you will be entitled to such increases in
Base Salary during your employment as will be determined by the Compensation
Committee in its sole discretion, taking into account your performance and that
of the Company, and other factors considered relevant by the Board.

 

4.

Performance Bonus. Each calendar year, you will be eligible to earn an annual
incentive bonus of up to thirty percent (30%) of your annual Base Salary (the
“Performance Bonus”). Whether you receive such a Performance Bonus, and the
amount of any such Performance Bonus, will be determined by recommendations from
the Compensation Committee and approval from the Board, and will be based upon
achievement of performance objectives to be provided to you by the Compensation
Committee following initial recommendation of proposed objectives to you,
discussion of such objectives with you, and consideration of your input
regarding such objectives, provided that, in the event you remain employed with
the

 

25 Hartwell Avenue ● Lexington, MA 02421 ● T 781.357.3300 ● F 781.357.3301 ●
www.gidynamics.com

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  Company through the applicable payment date, you will receive a guaranteed
Performance Bonus equal of 30% of your current Base Salary pro-rated for the
amount of time employed during calendar year 2016. The amount, if any, of such
earned Performance Bonus will be paid to you within forty five (45) days
following the close of the calendar year to which it relates, and in no event
later than March 15th of the calendar year immediately following the calendar
year in which it was earned. You must be employed on the last day of the
calendar year to which it relates in order to earn any Performance Bonus.

 

5. Benefits.

 

  (a) You will be eligible to participate in the Company’s standard benefit
programs made available to senior executives, subject to the terms and
conditions of such plans. The Company may, from time to time, change these
benefits in its discretion. Additional information regarding these benefits is
available for your review upon request.

 

  (b) The Company will reimburse you for all normal, usual and necessary
expenses incurred by you in furtherance of the business and affairs of the
Company, including reasonable travel and entertainment, upon timely receipt by
the Company of appropriate vouchers or other proof of your expenditures and in
accordance with the Company’s policies with respect thereto as in effect from
time to time. You must submit any request for reimbursement no later than thirty
(30) days following the date that such business expense is incurred. All
reimbursements provided under this Offer Letter will be made or provided in
accordance with the requirements of Section 409A of the Internal Revenue Code
(“Code Section 409A”) including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Offer Letter); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense will be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

  (c) You will, during each calendar year of your employment, be entitled to
four (4) weeks of vacation, in addition to nationally recognized holidays.

 

6. Equity.

 

  (a)

The Company will grant you an option (the “Option”) to purchase 250,000 shares
of the Company’s common stock, at a per share exercise price equal to the Fair
Market Value (as defined in the Company’s 2011 Employee, Director and Consultant
Equity Incentive Plan (the “2011 Plan”)) of the Company’s common stock on the
date of grant. The Option will vest over a four (4) year period, with one
quarter (1/4) of the shares subject to the Option vesting on the one (1) year
anniversary of the date of grant, and the remaining shares vesting on a
quarterly basis over the following three (3) years of continuous service,
provided that you are providing services to the Company as an employee or
consultant on such vesting dates (no vesting will occur following the
termination of employment or consulting services). The Option will be, to the
maximum extent permissible, treated as an “incentive stock option” within the

 

2

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  meaning of Section 422 of the Internal Revenue Code. The Option will be
evidenced in writing by, and subject to the terms and conditions of, the 2011
Plan and the Company’s standard form of stock option agreement, which agreement
will expire ten (10) years from the date of grant except as otherwise provided
in the stock option agreement or the Plan.

 

  (b) The Company will grant you a performance stock unit (the “PSU”) in the
Company equal to 250,000 shares of the Company’s common stock. The PSU will
provide for the issuance of (i) one hundred percent (100%) of the shares subject
to the PSU upon receipt by the Company of pre-market approval by the U.S. Food
and Drug Administration of the Company’s EndoBarrier therapy (the “PMA
Milestone”) on or prior to June 30, 2019, (ii) seventy-five percent (75%) of the
shares subject to the PSU upon achievement of the PMA Milestone after June 30,
2019 and on or prior to June 30, 2020, and (iii) fifty percent (50%) of the
shares subject to the PSU upon achievement of the PMA Milestone after June 30,
2020 and on or prior to June 30, 2021, provided that you are providing services
to the Company as an employee or consultant on such issuance date (no issuance
will occur following the termination of employment or consulting services). If
the PSU has not vested prior to June 30, 2021, then the PSU will lapse on that
date. The PSU will be evidenced in writing by, and subject to the terms and
conditions of, the 2011 Plan and the Company’s standard form of restricted stock
unit agreement, which agreement will expire ten (10) years from the date of
grant except as otherwise provided in the restricted stock unit agreement or the
Plan.

 

  (c) As described in the applicable stock option or restricted stock unit
agreement(s) and subject to the terms and conditions thereof, if there is a
Change of Control (as defined in each such agreement) involving the Company,
then one hundred percent (100%) of all of your unvested options and performance
stock units will vest and become immediately exercisable as of the consummation
of the Change of Control. The parties acknowledge and agree that to the extent
that this Section 6(c) conflicts with any term of an option agreement or grant
document listed above (including but not limited to any term of such option
agreement or grant document that permits or requires that a termination without
“Cause” or as a result of a “Good Reason” occur following a Change of Control in
order for unvested options to become vested and fully exercisable) then the
terms of this Section 6(c) will govern.

 

7. Termination; Severance. Your employment will continue during the Term until
terminated in accordance with this Section 7. You and the Company each will be
entitled to terminate your employment for any reason at any time, subject to the
provisions of this Section 7.

 

  (a) Termination for Cause; Resignation without Good Reason. If, at any time,
the Company terminates your employment for Cause (as defined herein), or you
resign without Good Reason (as defined herein), you will receive your Base
Salary accrued through your last day of employment, any unused vacation (if
applicable) accrued through your last day of employment, and any properly
incurred business expenses through your last day of employment that remain
unreimbursed. Under these circumstances, you will not be entitled to any other
form of compensation from the Company, including any severance benefits.

 

3

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  (b) Termination without Cause; Resignation for Good Reason; Death or
Disability. If your employment is terminated by the Company without Cause (as
defined below) or by you for Good Reason (as defined below) or due to your death
or Disability (as defined below) (collectively, such reasons for separation, an
“Involuntary Termination”), then in addition to the payments and benefits
described in Section 7(a) (which you will receive irrespective of the reason for
termination), and subject to the conditions set forth in Section 7(c), you will
be entitled to receive the following severance benefits (collectively, the
“Severance Benefits”):

 

  (i) an amount equal to three (3) months of your then current Base Salary, less
all applicable withholdings and deductions, paid over such three (3) month
period on the schedule described below (the “Salary Continuation”), provided
that if the Involuntary Termination occurs after December 31, 2016 then the
length of Salary Continuation automatically will be increased to six (6) months;
and further provided that if the Involuntary Termination occurs after
December 31, 2017 then the length of Salary Continuation automatically will be
increased to twelve (12) months; and

 

  (ii) a pro-rata portion of your at-target Performance Bonus (30% of your
then-current annual Base Salary) for the calendar year in which the termination
occurs, adjusted based on the period worked by you during such calendar year
prior to termination; and

 

  (iii) if you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following the
Involuntary Termination, then the Company will pay the COBRA premiums necessary
to continue your health insurance coverage in effect for yourself and your
eligible dependents on the termination date until the earliest of (A) the close
of the three (3) month period following the termination of your employment,
(B) the expiration of your eligibility for the continuation coverage under
COBRA, or (C) the date when you become eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment
(such period from the termination date through the earliest of (A) through (C),
the “COBRA Payment Period”), provided that if the Involuntary Termination occurs
after December 31, 2016 then the length of the period described in subsection
(A) automatically will be increased to six (6) months; and further provided that
if the Involuntary Termination occurs after December 31, 2017 then the length of
the period described in subsection (A) automatically will be increased to twelve
(12) months.

Notwithstanding the foregoing, if the Company determines, in its sole but good
faith discretion, that the payment of the above-described COBRA premiums could
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of providing the
COBRA premiums, the Company, in its sole discretion, may elect to instead pay
you on the first day of each month of the

 

4

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), for the remainder of the COBRA Payment Period. You
may, but are not obligated to, use such Special Severance Payment toward the
cost of COBRA premiums. On the sixtieth (60th) day following your Separation
from Service, the Company will make the first payment under this clause equal to
the aggregate amount of payments that the Company would have paid through such
date had such payments commenced on the Separation from Service through such
sixtieth (60th) day, with the balance of the payments paid thereafter on the
schedule described above. If you become eligible for coverage under another
employer’s group health plan or otherwise cease to be eligible for COBRA during
the period provided in this clause, you must immediately notify the Company of
such event, and all payments and obligations under this clause will cease.

 

  (c) Conditions to Receive Severance Benefits. The Severance Benefits are
conditional upon (i) your continuing to comply with your obligations under your
Nondisclosure, Nonsolicitation and Noncompete Agreement; (ii) your delivering to
the Company of an effective separation agreement and general release of claims
in favor of the Company in a mutually acceptable form within sixty (60) days
following your termination date; and (iii) your compliance with all reasonable
requests for transition assistance from the Company. The Salary Continuation
will be paid in equal installments on the Company’s regular payroll schedule
over the applicable period following your termination date, and will be subject
to applicable tax withholdings, provided that no payments will be made prior to
the sixtieth (60th) day following your separation from service. On the 60th day
following your separation from service, the Company will pay you in a lump sum
the Salary Continuation and other Severance Benefits that you would have
received on or prior to such date under the original schedule but for the delay
while waiting for the 60th day in compliance with Code Section 409A and the
effectiveness of the release, with the balance of the Salary Continuation and
other Severance Benefits being paid as originally scheduled.

 

  (d) Definition of Cause. For purposes of this Offer Letter, “Cause” will mean
one or more of the following: (i) your willful failure or refusal to abide in
all material respects by lawful directions received from the Board; (ii) your
commission of any act of fraud, embezzlement or any other willful misconduct
that has caused or is reasonably expected to result in material injury to the
Company; (iii) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; or (iv) your willful breach of any of your material obligations under
any written agreement or written covenant with the Company. Cause will not exist
under this Offer Letter unless the Company gives written notice to you
describing with particularity the alleged act(s) at issue. The foregoing
definition does not in any way limit the Company’s ability to terminate your
employment at any time.

 

  (e)

Definition of Good Reason. For purposes of this Offer Letter, “Good Reason” will
mean your resignation from all positions you then hold with the Company based on
an event described below, provided you give written notice of such event within
ten

 

5

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  (10) days after the first occurrence of such event and that you assert that
grounds for a resignation for Good Reason exist as a result of such event, and
provided such event is not corrected within thirty (30) days after the Company
(or any successor thereto) receives written notice from you of: (A) a material
reduction in your base compensation or target annual bonus eligibility (unless
you are treated proportionately similarly to all other employees); (B) a change
in your position with the Company that materially reduces your title, level of
authority, responsibilities and/or duties; (C) a requirement that you relocate
more than fifty (50) miles from the Company’s principal place of business; or
(D) any material breach of this Offer Letter by the Company.

 

  (f) Definition of Disability. For purposes of this Offer Letter, “Disability”
will mean your failure to perform your normal required services hereunder for a
period of three (3) consecutive months during any calendar year by reason of
your mental or physical disability, as determined by an independent physician
reasonably satisfactory to you and the Company.

 

8. Non-Competition; Confidentiality. As a condition of employment hereunder, you
will be required to sign and abide by the Company’s standard Nondisclosure,
Nonsolicitation and Noncompete Agreement. By signing this Offer Letter and
accepting the consideration provided for herein, you expressly reaffirm your
obligations under such Nondisclosure, Nonsolicitation and Noncompete Agreement.

 

9. At-Will Employment. Your employment with Company will be “at-will.” This
means that either you or the Company may terminate your employment at any time,
with or without Cause or Good Reason, and with or without advance notice.
Notwithstanding the foregoing, you will be entitled to receive the Severance
Benefits under this Agreement pursuant to the terms hereof.

 

10. Code Section 409A.

 

  (a) It is intended that all of the severance benefits and other payments
payable under this Offer Letter satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this letter
will be construed to the greatest extent possible as consistent with those
provisions.

 

  (b) Any termination of your employment triggering payment of benefits under
Section 7 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of your employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by you to the
Company at the time your employment terminates), any such payments under
Section 7 that constitute deferred compensation under Code Section 409A will be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).
For purposes of clarification, this section will not cause any forfeiture of
benefits on your part, but will only act as a delay until such time as a
“separation from service” occurs.

 

6

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  (c) For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive any installment payments under this Offer Letter (whether severance
payments, reimbursements or otherwise) will be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
will at all times be considered a separate and distinct payment. Notwithstanding
any provision to the contrary in this Offer Letter, if you are deemed by the
Company at the time of your separation from service to be a “specified employee”
for purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
separation from service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation,” then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Code Section 409A, such payments will not be provided to
you prior to the earliest of (i) the expiration of the six-month period measured
from the date of your separation from service with the Company, (ii) the date of
your death, or (iii) such earlier date as permitted under Code Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph will be paid in a lump
sum to you, and any remaining payments due will be paid as otherwise provided
herein or in the applicable agreement. No interest will be due on any amounts so
deferred.

 

  (d) Notwithstanding any other provision herein to the contrary, in the event
of any ambiguity in the terms of this Offer Letter, such term(s) will be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Code Section 409A, or the payment of increased
taxes, excise taxes or other penalties under Code Section 409A.

 

  (e) The parties intend all payments and benefits hereunder to be in compliance
with Code Section 409A; however, you acknowledge and agree that the Company does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit arising under this Offer Letter, including but not limited to
consequences related to Code Section 409A.

 

11.

Arbitration. To ensure the rapid and economical resolution of disputes that may
arise in connection with your employment with the Company, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, or
interpretation of this Offer Letter, your employment with the Company, or the
termination of your employment, will be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Boston,
Massachusetts by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then
applicable rules and procedures. You acknowledge that by agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. You
will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator will: (a) have the authority to compel adequate

 

7

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. Each party will
bear its own attorneys’ fees and litigation costs, except to the extent the
underlying law upon which any claim is based provides for the award of
attorneys’ fees, in which case such fees will be recoverable as provided by law.
The arbitrator will be authorized to award all relief that you or the Company
would be entitled to seek in a court of law, including, but not limited to,
allocating in the arbitrator’s discretion, between the parties, all costs of the
arbitration, including facility fees and the fees and expenses of the arbitrator
and reasonable attorneys’ fees, costs and expert witness fees of the parties, if
permitted by applicable law. Nothing in this Offer Letter is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. The parties
further agree that this Section 11 may be specifically enforced in court.

 

12. Indemnification. The Company acknowledges and agrees that you will be
entitled to indemnification under the Company’s standard form of indemnification
agreement.

 

13. Notices. Any notice to be given hereunder will be in writing and delivered
or sent by certified mail, postage prepaid, return receipt requested, addressed
to the party concerned at the address indicated below or at such other address
as such party may subsequently be designated by like notice:

If to the Company:

GI Dynamics, Inc.

25 Hartwell Avenue

Lexington, MA 02421

Attention: Chairman of the Board

With a copy to:

Daniel Follansbee, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

One Financial Center

Boston, MA 02111

If to you:

Scott Schorer

 

14. Survivorship. The respective rights and obligations of the parties hereunder
will survive any termination of this Offer Letter to the extent necessary to the
intended preservation of such rights and obligations.

 

15.

Miscellaneous. This Offer Letter and the other agreements specifically mentioned
herein are the complete and exclusive statement of all of the terms and
conditions of your employment with the Company, and supersede and replace any
and all prior agreements or representations with regard to the subject matter
hereof and thereof, whether written or oral. This Offer

 

8

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

  Letter is entered into without reliance on any promise or representation other
than those expressly contained herein, and it cannot be modified, amended or
extended except in a writing signed by you and a duly authorized member of the
Board. This Offer Letter is intended to bind and inure to the benefit of and be
enforceable by you and the Company, and our respective successors, assigns,
heirs, executors and administrators, except that you may not assign any of your
duties or rights hereunder without the express written consent of the Company.
Whenever possible, each provision of this Offer Letter will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Offer Letter is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Offer Letter will be reformed, construed and
enforced as if such invalid, illegal or unenforceable provisions had never been
contained herein. This Offer Letter and the terms of your employment with the
Company will be governed in all aspects by the laws of the Commonwealth of
Massachusetts.

This offer is subject to satisfactory proof of your right to work in the United
States and satisfactory completion of a Company-required background check.
Please sign and date this Offer Letter, and the enclosed Nondisclosure,
Nonsolicitation and Noncompete Agreement and return them to me by March 24,
2016, if you wish to accept employment at the Company under the terms described
above.

[Signature Page Follows]

 

9

 

LOGO [g1403483.jpg]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement and understanding, please
indicate your acceptance of this offer by signing and returning to me a copy of
this Offer Letter.

 

Very truly yours, GI DYNAMICS, INC. By:  

/s/ Daniel Moore

Daniel Moore Vice Chairman

 

Accepted and Agreed: Name:  

/s/ Scott Schorer

  SCOTT SCHORER Date:   March 23, 2016

 

10

 

LOGO [g1403483.jpg]